Citation Nr: 9906950	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the hips, knees and shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

Initially, the Board notes that the original appeal included 
the issue of entitlement to a rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).  During the 
pendency of the appeal, a hearing officer's decision, in May 
1997, increased the rating for PTSD to 100 percent.  As the 
veteran is in receipt of the maximum schedular rating, this 
claim is no longer in controversy.  AB v. Brown, 6 Vet.App. 
35, 38 (1993).   


REMAND

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
post-traumatic osteoarthritis shall be service connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  38 C.F.R. § 3.309(c).

A reply from the service department, dated in November 1958, 
reflects that the veteran was missing in action on September 
3, 1950, and returned to military control on October 7, 1950.  
In December 1982, the National Personnel Records Center also 
reported that the veteran was a prisoner of war (POW) from 
September 3, 1950 to October 7, 1950.  See "Informal 
Information Reply" dated December 1982.  A Second Infantry 
Division, Korean War Casualty list and an abbreviated list of 
living POWs submitted by the veteran also show the date 
captured to be September 3, 1950 with return to military 
control on October 7, 1950. 

The service medical records, however, show that the veteran 
was seen as a liberated POW at the medical facility of the 
25th Battalion on September 29, 1950 for malnutrition.  The 
next record shows that he was admitted on a transfer on 
September 30, 1950 to the 8063rd MASH, Sachon, Korea.  
Disposition was air evacuation to the 128th Station Hospital, 
APO 201, Unit 2, Japan.  At least three documents at that 
facility show that he was admitted and examined on October 3, 
1950 for mild malnutrition.  By October 6, 1950, he was 
feeling better.  On October 7, 1950, he was discharged to 
return to general duty.  

While there is no question that the veteran was a POW during 
the Korea Conflict, the record is in conflict as to the 
precise dates of his internment.  The Board notes that the VA 
is bound by the service department's certification as to a 
claimant's military service.  Duro v. Derwinski, 2 Vet.App. 
530 (1992); see 38 C.F.R. §§  3.1(y)(1), 3.203.

Given the above, the Board feels that the service department 
should provide verification of the dates of the veteran's POW 
service.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should request that the 
service department verify the dates of 
the veteran's POW service.  To this end, 
the RO should also asked that the service 
department reconcile such dates with the 
veteran's service medical records as 
discussed above. 

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


